Appeal from an award of disability compensation made by the State Industrial Board under the Workmen’s Compensation Law for a partial permanent loss of use of
*831the right hand. Claimant was employed as a nurse in a city hospital. She lived in the hospital and while taking a bath slipped in the bath tub and fell, sustaining the injuries for which she has been compensated. The State Industrial Board found that at the time of the accident she was engaged in the regular course of her employment. Award reversed and claim dismissed solely upon the authority of Matter of Davidson v. Pansy Waist Co. (240 N. Y. 584) and the dictum in Matter of Lynch v. City of N. Y. (242 id. 115); Matter of Giliotti v. Hoffman Catering Co., Inc. (246 id. 279), and Matter of Pisko v. Mints (262 id. 176). Hill, P. J., Bliss, Schenck and Foster, JJ., concur; Crapser, J., dissents and votes to affirm, on the authority of Matter of Underhills. Keener (258 N. Y. 543).